               Case 2:18-cv-00742-JCC Document 78 Filed 01/21/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9          S.L ANDERSON & SONS, et al.,                       CASE NO. C18-0742-JCC
10                                 Plaintiffs,
                                                               MINUTE ORDER
11                  v.

12          PACCAR, INC., et al.,
13                                 Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.

16 Coughenour, United States District Judge:

17          This matter comes before the Court on Plaintiffs’ notice of dismissal (Dkt. No. 77).

18 Plaintiffs seek to dismiss this action. (Id. at 2.) But Rule 41(a) states that an action may be

19 dismissed at the plaintiff’s request only by court order, with two exceptions: (1) where the

20 plaintiff files a notice of dismissal before the opposing party serves an answer or summary

21 judgment motion, or (2) where all parties who have appeared sign a stipulation of dismissal. Fed.

22 R. Civ. P. 41(a)(1)(A).

23          Here, Defendants have filed an answer (Dkt. No. 56), but did not stipulate to this

24 dismissal. (See Dkt. No. 77 at 2.) Plaintiffs’ notice thus fails to satisfy the requirements of Rule

25 41(a). Accordingly, Plaintiffs shall either re-file the notice with Defendants’ stipulation or make

26 a showing that an order of dismissal is appropriate absent a stipulation.



     MINUTE ORDER, C18-0742-JCC
     PAGE - 1
             Case 2:18-cv-00742-JCC Document 78 Filed 01/21/21 Page 2 of 2




 1         DATED this 21st day of January 2021.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Paula McNabb
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     MINUTE ORDER, C18-0742-JCC
     PAGE - 2
